 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis Business Forms,Inc.andJacksonville PrintingPressmenandAssistantsUnion,Local97,InternationalPrintingPressmen and AssistantsUnionofNorthAmerica,AFL-CIO.Case12-CA-4271 (1-4)December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn June 4, 1969 Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.Thereafter,theRespondentfiled exceptions to the Trial Examiner'sDecisionand a supporting brief,the Union and the GeneralCounsel filed exceptions and supporting briefs, andthe Respondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision and the entire record in thiscase,including the exceptions and briefs,and herebyadoptsthefindings,2conclusions,'andrecommendations of the Trial Examiner,with thefollowing additions and modifications.'The Trial Examiner found that the RespondenthadviolatedSection8(a)(5)of the Act byunilaterallygrantingmeritincreaseswithoutpreviousconsultationwiththecertified'Respondent's request for oral argument is hereby denied as the recordand the Respondent's brief,in our opinion,adequatelyset forththe issuesand the positions of the parties.The Respondent'smotion to strikeGeneral Counsel's exceptions and to strike pars 1,2, 3, and4 thereof isdenied as without merit.'We hereby correct the following inadvertent errors appearing in theTrial Examiner's Decision.Sec. 11, F,Concluding Findings,first para., theword"notice"is substituted for the word"prejudice."Sec. II,G, secondpara.,the dates are changed to readAugust 7, 1969'Respondent contends that the decisioninA.H Belo Corp.IWFAA-TV) v. N.L.R.B..411 F.2d 959 (C.A. 5), isdispositive of theinstant case.We do not agree.Beloisdistinguishable upon its factsinasmuch as it was shown there that the Respondent had an establishedpolicy of periodically reviewing and adjusting wage rates.Here,however,we agree with the Trial Examiner's finding that the Respondent's wagereviews did not constitute an established policy or practice.'Since the Trial Examiner found no violation relating to a refusal tofurnish the information described in par.2(c) of the TrialExaminer'sRecommendedOrder,we shall not order Respondent to furnish suchinformationcollective-bargaining agent and through failure tofurnish wage information and job data to the Union.He also found that an ensuing strike had beenprovoked by the unfair labor practices and that itwas prolonged by Respondent's continued failure tofurnish the requested wage and job data.The strikewasmarked by numerous acts of violence bystrikers whom the Trial Examiner found disqualifiedfor reinstatement.In his Recommended Order theTrial Examiner directed reinstatement with backpayforallunfair labor practice strikers who hadrequestedreinstatementbuthadneitherbeenreemployed nor disqualified for reinstatement. TheRecommended Order provides only backpay for 14named strikerswho returned to Respondent'semploy after abandonment of the strike. TheGeneral Counsel excepts to this last provision.The Trial Examiner stated that since August 7,the date on which the strikers offered to return,Respondent has reinstated or offered reinstatementtomany of the strikers,and that in such cases theonly remedial issue will concern the amount ofbackpay.The General Counsel has excepted to thisstatement.He asserts,and the record sustains thisassertion,that while offers of reemployment weremade to named strikers there is no evidence as towhether the returned employees received jobsequivalent in work,seniority,and other rights andprivileges to their prestrike employment, or whetherin the case of the strikers who did not acceptreemployment,theoffersconstitutedbona fideoffers of reinstatement so as to relieve Respondentof the duty of making further offers of reinstatementor to terminate Respondent's backpay liability. TheGeneral Counsel contends that whether Respondenthasmade valid offers of reinstatement to thestrikers should be determined in the compliancestage of the proceeding.We find merit in the General Counsel's exception.Accordingly,we shall direct that Respondentreinstate Bobby S.Williford,Bruce E.Masters, L.C.Buckles,John Joiner, Jr., Theodore Dube,RobertW.Surrency,Doug Clayton,William R.McNeill,James T.Fry, Thomas F. Powell,John J.Romansik,sJamesHarmon,JohnAdams, andCarlisFralictotheirformerorsubstantiallyequivalentpositionswithoutprejudice to theirseniority and other rights and privileges previouslyenjoyed, unless they have already been properlyreinstatedorvalidoffersof reinstatement weremade to them and rejected, and to make themwhole for any loss of earnings suffered as the resultof the failure to reinstate them.The validity of anyoffers of reinstatement will be determined in thecompliance stage of the proceeding.'As a striker replacement who joined the strike,Romansik did not havefirst claim to the job he left when he joined the strike if that job was beingheld for its former occupant. (SeePatrickF.Izzi, d/b/a Patizzi TruckingCompany,162NLRB242).Wedeem, in these circumstances, thatRespondent's only obligation at the termination of the strike wasto offerRomansik a substantially equivalentjob, for whichhe was qualified, if180 NLRB No. 65 LEWISBUSINESS FORMSWe also find that Norman Wright, an unfairlabor practice striker, did not forfeit his right toreinstatement by reason of misconduct during thestrike.The Trial Examiner included Wright amongthe employees to whom he denied reinstatementbecause of picket line misconduct, but apparentlysuch inclusion was an inadvertence since the TrialExaminerfoundthattheRespondenthad"unsuccessfullysought to implicateWright inallegedmisconduct,"andconcluded that theevidence was too insubstantial to warrant denial ofreinstatement.We agree and shall accordingly orderhis reinstatement with backpay.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that RespondentLewisBusinessForms, Inc., Jacksonville, Florida,itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing and refusing to bargain collectivelywiththeJacksonvillePrintingPressmenandAssistantsUnion, Local 97, International PrintingPressmen and Assistants Union of North America,AFL-CIO, as the certified bargaining representativeof its employees in the appropriate unit.(b) Failing and refusing to reinstate the strikersentitled to reinstatement.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist Jacksonville Printing Pressmen and AssistantsUnion, Local 97, International Printing Pressmenand Assistants Union of North America, AFL-CIO,oranyother labor organization, to bargaincollectively through representatives of their ownchoosing or to engage in other concerted activity forthe purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action:(a)Bargaincollectively, upon request, with saidLocal 97 concerning rates of pay, wages, hours ofemployment, and other conditions of employment ofitsemployees in the appropriate unit found herein,and, if an understanding is reached, embody suchunderstandingin a signedagreement.(b) Furnish to the Union upon request a currentlistof employees and their wage rates and jobclassifications.(c)Offer to Larry Moore, James R. Carlisle,Larry J. Dean, A. E. Budd, Jr., Jessie Harmon,such were available, but that the offer was not to be at the expense of anyotherstrikerreplacement.Romansikwas employed prior to thetermination of the strike The record does not indicate the nature of theemployment afforded him In the circumstances, we are ordering that hebe offered the job he was entitled to receive upon his offer to return towork, if it had not previously been given him, and that he be made wholefor any loss of pay occasioned by Respondent's failure to reinstate him387Bobby S.Williford,BruceE.Masters,L.C.Buckles, John Joiner, Jr., Theodore Dube, RobertW. Surrency, Doug Clayton, William R. McNeill,JamesT.Fry,Thomas F. Powell, John J.Romansik, James Harmon, John Adams, CarlisFralic,andNorman Wright immediate and fullreinstatement, if not heretofore reinstated, to theirformer or substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges and make each of them whole for any lossof earnings he may have suffered by payment to himof a sum of money equal to that which he wouldnormally have earned from August 7, 1968, to thedate of the offer of reinstatement, less his netearningsduringsaidperiod(CrossettLumberCompany, 8NLRB 440), said backpay to becomputed on a quarterly basis in the mannerestablishedby the Board in F.W.WoolworthCompany,90NLRB 289, together with interestthereonattherateof6percentperannum,computed in the manner set forth inIsisPlumbing& Heating Co.,138 NLRB 716.(d) Notify Larry Moore, James R. Carlisle, LarryJ.Dean,A.E.Budd, Jr., Jessie Harmon, andNorman Wright, and any other employee entitled toreinstatementbutnotheretoforereinstatedifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(e) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due unde, these circumstances.(f)Post in its offices and plant, 243 Lane AvenueNorth, Jacksonville, Florida, copies of the attachednoticemarked "Appendix."6 Copies of said noticeon forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 12, inwriting,within 10 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith.'In the eventthisOrder is enforced by a judgment of a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelationsBoard," shall read"Posted pursuant to ajudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard, an agency of the United States Government.WE WILL NOT fail or refuse to bargain collectivelywith Jacksonville Printing Pressmen and AssistantsUnion, Local 97,International Printing Pressmen andAssistants Union of North America, AFL-CIO, as thecertified bargaining representative of our employees inthe appropriate unit described below.WE WILL NOT fail or refuse to reinstate the strikerswhose names are listed in this Appendix.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, orassist said Local 97, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidorprotection,or to refrain from any or all suchactivities.WE WILL bargain collectively upon request with saidLocal 97 concerning rates of pay, wages, hours ofemployment, and other conditions of employment ofour employees in the appropriate unit, and, if anunderstanding is reached, embody such understandingin a signed agreement.WE WILL furnish to the Union, upon request, acurrent list of employees and their wage rates and jobclassifications.WE WILL offer to Larry Moore, James R. Carlisle,Larry J. Dean, A. E. Budd, Jr., Jessie Harmon, BobbyS.Williford,Bruce E. Masters, L. C. Buckles, JohnJoiner, Jr., Theodore Dube, Robert W. Surrency, DougClayton,William R. McNeill, James T. Fry, ThomasF. Powell, John J. Romansik, James Harmon, JohnAdams, Carlis Fralic, and Norman Wright,immediateand full reinstatement, if not heretofore reinstated, totheirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rights andprivileges,andmake them whole for any loss ofearningstheymay have suffered as a result of ourdiscrimination against them.The appropriate bargaining unit is:All pressmen and pressmen apprentices employed byusatourplantat243LaneAvenueNorth,Jacksonville, Florida, excluding all other employees,professionalemployees,salesmen,officeclericalemployees, guards and supervisors as defined in theAct.WE WILL notify any of the above-named employees ifpresentlyserving intheArmed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.LEWISBUSINESS FORMSINC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questionsconcerningthisnotice or compliancewith its provisions, may be directed to the Board's Office,Room 706, Federal Office Building, 500 Zack Street,Tampa, Florida 33602, Telephone 813-228-771, Ext. 360.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceeding'under Section 10(b) of the National Labor Relations Actasamended was heard at Jacksonville, Florida, onFebruary 24-28 and March 3-6, 1969, pursuant to duenotice. The complaint, which was issued on December 10,1968, on charges filed on July 1 and 3, August 12, andOctober 10, 1968,' alleged in substance (as amendedJanuary 14, 1969), that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1), (3), and (5)of the Act by refusing to bargain with the Union invarious respects (see section II, A,infra)and by failingand refusing to reinstate upon application, on and afterAugust 7, some 23 employees who went on strike on JulylbecauseofRespondent'sunfairlaborpractices.Respondent answered on December 23, denying the unfairlabor practices as alleged, denying the strike was an unfairlabor practice strike, and pleading affirmatively that manyof the strikersengaged inmisconduct which would forfeittheir right to reinstatement.Respondent's motion to correct the record, filed April17,1969, is hereby granted. Respondent also filed amotion to strike the testimony of Frederick L. Rice on theground that, as attorney for the Charging Union, he wasnot competent to testify. That motion is denied. SeeHill-Behan Lumber Company,175 NLRB No. 54, fn. 1;Kohler Co.,128 NLRB 1062, 1258.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABORORGANIZATION INVOLVEDIfind on admittedallegationsof the complaint thatRespondentisengagedin commerce within themeaningof Section 2(6) and (7) of the Act,' and that the ChargingUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction and Issues;the GeneralCourse of theNegotiationsOn January15theUnionwas certified as thecollective-bargaining representative of the pressmen andpressmen apprentices employed at Respondent's LaneAvenue plant.Some eight bargaining sessions were held'All events herein occurred in 1968 unless otherwise specified.'Respondent, a Florida corporation with its principalofficeand place ofbusiness in Jacksonville,operates a printing plant from which it sells andships annually to extrastate points products valued in excess of$50,000. LEWIS BUSINESS FORMSon February 20, April l and 15, May 9 and 10, June 28,July 22, and August 7. A strike occurred on July 1, andon August 5 the Union made an unconditional offer onbehalf of the strikers to return to work on August 7.Respondent has reinstated or offered reinstatement tomost of the 23 strikers.The case centers on the alleged refusal to bargain, forthat will determine also whether the strike was caused andprolonged by unfair labor practices or whether it waseconomic in origin. The complaint alleged that the refusalto bargain occurred in five respects: (a) by unilaterallygrantingmerit increases;(b) by unilaterallychanging onDecember I the existing formula for computing the annualChristmas bonus; (c) by failing and refusing to furnishrequested wage data and job classifications on employeesin the unit; (d) by failing and refusing to furnish dataconcerningRespondent'sincentiveproduction scheduleand/or wage incentive schedule;and (e)by bargaining inbad faith, without intent to enter into an agreement.Denying that any refusal to bargain occurred,Respondent contends that the strike was economic inoriginand that insofar as it was obliged to offerreinstatementtothe(economic)strikers,ithas"over-complied" with the requirements of theLaidlawcase(The Laidlaw Corporation.171NLRB No. 175).Respondent contends alternatively that, assuming thestrike to be an unfair labor practice strike, certain of thestrikersengaged in misconduct which was sufficientlyserious to forfeit their right to reinstatement.Before turning to specific refusal to bargain issues, itwill be helpful to review briefly the general course of thenegotiations.Following the Union's request to bargain on January23, negotiations began on February 20 and continued untilAugust 7 as noted above. The Union was represented byInternationalRepresentativeLarry J.Smith and by acommittee composed of as many as 6 employees.Respondent was represented by its attorney, O. R. T.Bowden, Vice President George E. Yanke (except at thelastmeeting), and Industrial RelationsManager RoyBolenbaugh(beginning with the April 15 meeting). Smithand Bowden acted as chief spokesmen for their respectivesides except that in the final meeting Union AttorneyFrederick L. Rice, who attended only that meeting, wasthe Union's spokesman.Following the strike which occurred on July 1, themeetings of July 22 and August 7 were held under theauspicesofCommissionerKazin,oftheFederalMediation and Conciliation Service. No meetings havebeen held and none have been sought by either party sinceAugust 7.The Union's contract proposal was submitted at thefirstmeetingonFebruary20,'and the Companysubmitted its counterproposal on April 1. On or aboutApril 5 Smith mailed the Company a counterproposalfrom the Unionand onMay 10 the Company made afurther written counterproposal on five clauses.Witnesseswho testified concerning the negotiationswere Smith, Rice, Paul Toler, and Bobby Williford for theGeneral Counsel, and Yanke,Bolenbaugh,and David K.Taylor for Respondent.''Though Smith enclosed anotherproposalin his letter of January 23 toBowden,hewroteBowden onFebruary 5 that his secretary hadinadvertentlyenclosedacopywhichwas intendedforuseonly bymembership in suggesting changes.'raylor, who wasa memberof the Union's negotiatingcommittee, quitbefore thestrike but returnedto work on July 21.389B. The Unilateral Granting of Merit IncreasesThere is no dispute that from February 2, 1968, to aslateasFebruary 9, 1969, Respondent continually gavemerit increases,for it concedes by brief that, "Theallegationthat the Company gave merit increases toemployees while in the process ofbargainingwas for allpracticalpurposesadmitted."Respondent contends,however, that it was "established Company policy" toreview each employee approximately every 6 months onthe average and to give the increase if the individual wasdeveloping as expected, that such policy was reflected inRespondent's counterproposal submitted to the Union atthe second (April 1) meeting which contained a scheduleof progressioninwage ratesbased on length of service;and that it was brought to Smith's attention at the May10meeting whenitfurnished certain wage informationpreviously requested by the Union.There is no dispute that the Union first learned of theincreaseson May 10, upon production of the wage data.The only conflict- not a crucial one -concernspreciselywhat Smith and Bowden had to say in theensuing discussion,during which Smith reminded Bowdenthat the Unionwas the bargainingrepresentative of theemployees and protested that the Company should notgive suchincreaseswithout firstconsultingtheUnion.Though Smith testified that Bowden stated the raises hadbeen givenpursuant to Company policy togive increasesas itsaw fit,that testimony was denied by Respondent'switnessesand was not directly corroborated by Toler andWilliford.Ifind on the entire evidence that Bowden did say thatthe raiseswere given pursuant to company policy and thatitwould continue to follow its practice. Though Smith didnot say specifically that the Company should "stop givingraises," the essence of his protest was that as the Unionwas the bargaining agent, such raises should not be givenwithout first consulting with the Union. Furthermore, byletter of July 12 to Bowden, Rice specifically reaffirmedthat Smith's position was that unit employees should notbe offered unilateral wage increases without notice to theUnion concerning such increases.Respondent, however, ignored both Smith's protest andRice's letter for the record established that after May 10,and again afterJuly 12, Respondent continued to givemerit increaseswithoutnotice to the Union or anopportunity to consult. Thus Respondent's records (Resp.Exh. 23) disclosed that some 21 increases were givenbetween the Union's certification on January 15 and May10, and that after May 10 Respondent gave 31 additionalincreases,' includingsome 15 prior to the breaking off ofnegotiationsonAugust 7. Furthermore, those recordsdisproved any claim of regularity in Respondent's allegedpractice of reviewing performance and grantingincreases.Thus,again eliminatingthe general wage increase ofNovember 1, the records showed that the periods betweenraisesranged from a low of 2 months to a high of 17months;that after January 15 some 4 employees receivedraises within2 months, 11 within 3 months, and 7 within4 months. Three employees had received two raises in thespace of 6 months, one got tworaises in7months, andthree got two raises in 9 months.'Eliminated from these calculations are 17 raises received on NovemberIas a result of a general wage increase of which the Union was notified inadvance and to which it consented 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsRespondent's defense here amounts to little more thana thinly disguised attack on principles long sincedefinitively established by Supreme Court decisions. Thus,by interposing its alleged "policy" of granting meritincreases,Respondent sought to continue its past practiceof unilateral dealings with individual employees, therebyenabling it to continue unilaterally the fixing of wage ratesduring the very process of negotiating with the Union. ButRespondent's obligation to bargain with the Union as thecertifiedrepresentative of its employees was exclusive,exacting "the negative duty to treat with no other."MedoPhoto Supply Company v. N.L.R.B.,321U.S. 678,683-684, and cases cited. So to ignore the Union whilecontinuing unilateral negotiations with employees was"subversive of the role of collective bargaining which thestatute had ordained."Id.The same principle was applied by the Court in J. I.Case Company v. N.L.R.B.,321 U.S. 332, which directlyinvolved the matter of merit increases. Commenting thatthe practice and philosophy of collective bargaining lookswith suspicion on such individual advantages, the Courtcontinued that such advantages may prove to be asdisruptive of industrial peace as disadvantages and that,"They are fruitful way of interfering with organizationindividuallydeserved, is often earned at the cost ofbreaking down some other standard thought to be for thewelfare of the group, and always creates the suspicion ofbeing paid at the long range expense of the group as awhole."Id.,338-339.'Pendingthe reaching of agreement, Respondent wasnot entitled to bring about changes in wage rates withoutconsultationandnegotiationwiththecertifiedrepresentative of its employees. "Such unilateral actionminimizesthe influence of organized bargaining. Itinterfereswiththerighttoself-organizationbyemphasizing to the employees that there is no necessityfora collective bargainingagent."May DepartmentStores v.' N.L.R.B.,326 U.S. 376, 385. The Court morerecently applied the same principles inN.L.R.B. v. Katz,d/b/aWilliamsburg Steel Products Company,369 U.S.739, a case in which meritincreaseswere given to 20 outof approximately 50 employees in the unit while thenegotiationswere going on. The Court held that theUnionmustbe given notice and an opportunity to consultand that:Unilateralactionbyanemployerwithoutpriordiscussion with the Union does amount to a refusal tonegotiate about the affected conditions of employmentundernegotiationandmust of necessity obstructbargainingcontrary to the Congressional policy.The cases on which Respondent relies are eitherdistinguishable on their facts or are in basic conflict withthe foregoing decisions. InN.L.R.B. v. United BrassWorks, Inc.,287 F.2d 689, the company suspended itspolicy ofgiving merit increasesduring the negotiations butresumed it after thenegotiationsbecame for practicalpurposes deadlocked.' Similarly inN.L.R.B. v. SouthernCoach and Body Company,336 F.2d 214 (C.A. 5), thecourt recognized that extenuating circumstances must befound to justify a unilateralwage increase,such as a bonafide impasse or the implementation of a new wage'That language plainly answers the rhetorical question in Respondent'sbrief,"Why should the employees suffer merely because they have selectedthe union as their bargaining representative?"program identical to one which had been previouslyoffered and rejected by the bargaining agent. InWhite'sUyaldeMines v. N.L.R.B.,255 F.2d 574 (C.A. 5), theincreaseswere granted prior to the commencement ofbargaining,and in accordance with past custom andpractice. InN.L.R.B. v. Tex-Tan Inc.,318 F.2d 472 (C.A.5), the Union was informed that the Company proposedto institutewage changes "as a matter of economicnecessity." InBetty Brooks Company,99 NLRB 1237,the grantingof merit increases was upheld in the absenceof any request by the Union to bargain on the subject.Itherefore conclude and find that Respondent refusedto bargain with the Union at all times on and afterFebruary 2, 1968 (the date of the firstincreaseafter therequest to bargain), by unilaterally changing wage rates bygranting merit increaseswithout notice to the Union or anopportunity for prior discussion.C. The Unilateral Reduction of the Christmas BonusRespondent has for many years paid to its employeesan annual Christmas bonus constituting a percentage of itsprofits, determined by the Board of Directors. A regularformula was generally followed, with length of servicebeing the decisive factor inarrivingat amounts to be paidto individual employees.On November 29, Respondent issued a bulletin to itsemployees notifying them that profits in the fiscal year didnot justify the payment of any Christmas bonus but thatthe Board of Directors,recognizingthe loyalty and yearsof service by many faithful employees, had neverthelessauthorized a bonus of one half the regular formula. Thebulletin stated that the reduction was the first one tooccur in 20 years.On December 10 Union Attorney Rice wrote CompanyAttorneyBartholf,referringtoRespondent'sannouncementof the bonus reduction and expressing theUnion'sobjectiontotheunilateralactionby theCompany. Rice stated that the Union considered thepayment or reduction of the annual bonus to be a propersubject of collective bargaining and complained that theCompany hadignoredits role at the bargaining table byadoptinga unilateralpolicy without first discussing thematter with the Union. It is not disputed that the Unionwas not notified prior to the Company's announcement.The Union's originalproposal contained a section whichprovided that the "present profit-sharing plan" would bemaintainedby the employer during the life of theagreement,and there was no evidence that the bonusbecame an issueduring the negotiations. The evidence alsoshowed that though the standard formula was usuallyfollowed, there was at least 2 years, 1965 and 1966, inwhich the bonus payments were 10 percent above thosecalled for under the formula.Under theexistingplan which the Union proposed theCompany should continue, there plainly lay within thediscretionof the board of directors the matter ofdeterminingwhether the profitsina givenyear wouldjustify the distribution of'more or less than provided bythe standard formula or even of nothing at all in a yearwhere lossesoccurred.Neither the Union or the GeneralCounsel challenged the statement in the announcementthat profits for the fiscal year did not justify the paymentofanybonus, nor is it likely, in view of the strike, thatthe statement could be disproved.'The absenceof deadlockand impasseis notedinfraat sec. F. LEWIS BUSINESS FORMSOf course, the fact that the bonus traditionally laywithin the discretion of the directors and was based on theamount of annual profits would not remove it from theambit of mandatorybargaining,for the plan had becomethrough the years an established part of Respondent'swage structure. Here, however, the Union itself proposedthat Respondent continue the existing plan, which plainlyincluded the features of discretion and the consideration ofprofits.Itherefore conclude and find that Respondent did notrefuse to bargain by unilaterally reducing the amount ofthe Christmas bonus for 1968.'D. The Failure To Furnish Wage and Job DataOn May 10 Respondent furnished to the Union certainemployee wage and job data dated April 18, which hadbeen requested by Smith at an earlier meeting,the date ofwhich is in dispute. The General Counsel's witnessestestified that Smith asked for the data at the first meetingon February 20, but Respondent's witnesses testified thatthe request was made at the meeting of April 15. DavidK.Taylor,amember of the Union's negotiatingcommittee,was one of Respondent'switnesses who deniedthat the request was made on February 20. Furthermore,Smith and other witnesses for the General Counseladmitted that when the matter was mentioned on April15,Bowden denied that any earlier request had beenmade.Crediting the testimony of Respondent'switnesses,I find that the information was requested on April 15 andthat Respondent agreed to supply it.Though the information was compiled as of April 18Bolenbaugh forgot to bring it to the next meeting on May9, but did bring it to the continuation of that meeting thenext day. The Union's committee caucused to look overthe list and thereafter called to Respondent's attentioncertain omissions and inaccuracies. First, as of April 18the list did not contain the name or the data on JamesHarmon, and that was added at the meeting. TheCompany defended the furtheromissionofHarryGoodwin'sname on the groundthat the Union hadchallenged Goodwin's vote in the election on the groundhe was a supervisor.Other inaccuracies lay in the fact thatafter compilation of the list on April 18 Respondent hadgranted merit increases to some 9 employees in the unit, afactwhich was known to some of the members of theUnion'scommittee,who were themselves recipients ofsuch increases.The chief importance which the latter informationassumed at the time was that it bought to the Union'sattentionthefactthatRespondentwas unilaterallygranting merit increases and it sparked Smith's protests asrecountedunder sectionB, supra.Though itisnot clearthat a definite request was made that Respondent submita corrected list to cover the discrepancies, Yanke's notesshowed that some one with the Company stated theCompany would be happyto furnish an up-to-datelist.Atthenextmeeting on June 28 the Union specificallyrequested a new and current listing of employees' jobclassifications,ratesofpay,etc.,andthereafterBolenbaugh prepared a new list as of July l but againtherewas dispute as to when it was delivered to theUnion.'Therewasneitherallegationnorclaim that a violation (bydiscrimination or otherwise)resulted from the stipulated fact that thebonuses paid to strikers were reduced by the number of days they were onstrike.391The testimony of the General Counsel'switnesses,Smith, Rice,Williford, and Toler, was that the list wasproduced at the final meeting on August 7, when Bowdenor Bolenbaugh handed it to Smith.,An element of mystery was injected into the case byRespondent's efforts to establish that Bowden mailed thedata to Smith on July 12, with a letter which read asfollows:Pleasefindenclosedthenames,dateofhire,classification, and hourly rate of the employees in theunit as of July 1, 1968. This list is being furnishedpursuant to your request at our last meeting.The letter bore as a final notation, "cc: Mr. GeorgeYanke," and Yanke testified that he in fact received acopy,without the enclosure. Smith, however, deniedemphatically that he ever received the letter or theenclosure referred to, and thereupon Bowden representedduring a colloquy with the Trial Examiner that, "We canshow that it was mailed by a stenographer, and we-will dothat, if necessary." Respondent finally rested its showing,however,merely on Yanke's testimony and called nowitness to establish that the letter was actually mailed toSmith.Though I find on this record that Respondent did notmail, and Smith did not receive, Bowden's letter of July12or the enclosure there remains a further conflictconcerning the alleged delivery of the information toSmith on August 7. We begin by noting that there was noclaim by Respondent that the list was supplied in anymanner other than by Bowden's letter and that there wasno dispute that the contents of the list were actuallydiscussed in the meetingof August 7. ThoughBolenbaughdenied that any company representative submitted thewage list toSmith at the August 7 meeting, I credit theopposing testimony of Rice, Smith, Williford, and Toler,and I turn to the discussion of the list.Smith testified that he complained about certaininaccuracies in the list and about the fact that otherincreaseshad been granted which were not shown. JohnRomansik, for example, was listed as an employee thoughhe had been discharged, and Harry Goodwin's rate waswrong. Toler testified similarly that both Romansik andJames Johnson were listed as employees though they werenot in fact employees.There is no question that the list was in fact inaccurate,for Respondent's witness James H. Tiffany testified to fiveinaccuracies as of July 1, with the employee in each casereceivingahigherratethanshown on the list.Furthermore, analysis of Respondent's record of raisesgivenbetween July 1 and August 7 disclosed that fivemerit increases were given, not shown on the list, toCharlesMayberry, Daniel Casteneda,William Pollack,Harry Goodwin, Jr., and Earl Giddens.Rice and Williford testified that when Smith raised thequestion of discrepancies, Bowden inquired why Smithneeded the list if he already knew the information. Smithtestified that Bolenbaugh stated that he would check therecords, that the Union asked for a revised accurate list,and that the Company agreed to furnish it.Bolenbaughadmitted that there was discussion of thewage list in the August 7 meeting, that the Union claimedtherewere inaccuracies in the rates of John Joiner and'In fixing the date as August 7 Smith testified his recollection was notaltogether certain and that it could have been onJuly 22.Rice,whoattended only the August 7 meeting,testified with positiveness that the listwas produced at that meeting and his testimony was corroborated byWilliford and Toler. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Romansik and that he was asked to recheck the tworates.Admitting also that no corrected current list wasever furnished to the Union, Bolenbaugh explained heunderstood he was to inform the Union at the nextmeeting the result of his recheck and there was no furthermeeting.Concluding FindingsIfind no unreasonable delay on Respondent's part infurnishing onMay 10 employee data which was firstrequested on April 15. I find also that such inaccuraciesas existed in the list as of April 18 (the date of itspreparation) were minor ones though as of May 10 the listwas no longer current in that it did not reflect merit raisesgiven after April 18. The latter fact was, of course, animportant one, for it disclosed that Respondent had,during the very course of negotiations with the Union,continued to act unilaterally in fixing the wage rates of theemployees.See sectionB, supra.Discussions during theMay 10 meeting, however,resulted in oral correction of the list and at the nextmeeting on June 28 the Union again requested a currentcorrected list. Although prepared as of July 1, the new listwas not produced until August 7, despite an interveningmeeting on July 22 and despite a statement in a letterfrom Bowden to Smith on July 5 that he would forwardthecurrent list as soon as Bolenbaugh prepared it.Against the list was found to be both inaccurate and stale.The evidence contains no reasonable explanation eitherforthedelay in delivering the list (which underBolenbaugh'stestimonywas completed in the weekfollowing June 28) or for the failure after August 7 tofurnishacorrected listaspromised.Bolenbaugh'sexplanation that he assumed the new list was to bedelivered at the next meeting was plainly specious in viewof the letter of July 5 to Smith and Respondent's abortiveattempt to prove that the July 1 list wasmailedto theUnion. Furthermore, Respondent made no effort duringthe 6 months down to and including the hearing to delivera current list.Though I find that no refusal to bargain occurred in thefailure to furnish a current list before June 28, I find thatRespondent unreasonably delayed the furnishing of theJuly 1 list and that it also made no reasonable explanationof its failure to furnish an accurate current list after theAugust 7 meeting. I therefore conclude and find that byfailing to furnish such information on and after July 12(when the July 1 list was ready for mailing), Respondentrefused to bargain with the Union within the meaning ofSection 8(a)(5).E.The Failure To Furnish Data on ProductionStandardsRespondent'soriginalproposalcontainedinanaddendum a schedule of proposed wage rates undervariousjobclassificationswhichreflectedperiodicprogressionupwardbasedon length of service.Aproposed contract clause provided, however, that theemployees would not be entitled to the higher rates untilthey reached the Company's standards of productivitywhich applied to particular wage classifications. It wasprovided further that in addition to "published standardsof productivity" the employee would be expected to obtainnormal standardsof quality aswellas normal wasteratios.During review of the Company's proposal at the AprilImeeting Smithinquired how, for example, a rotarypressman(class A) could reach the top rate (shown by theaddendum at $3.25 after 60 months) when no one on thejob was making that rate despite as much as 9 to 11 yearsexperience.Bowden explained that in order to find themerit of an employee, the Company used a productionincentive program or schedule which did not take intoaccount seniorityor trainingand that the factors whichwere considered (along with the length of service) inevaluating an employee for progression were performance,job output, error, and employee attitude toward his job.There wassome discussionof the fact that there wasnot presently available or in existence a productionincentive schedule as such and Bowden explained that theCompany was in process of revising the existing criteriaand that it would take several months to complete thestudy.' °Production standards became a big issue duringdiscussion of wages and hours at the April 15 meeting.Yanke explained that the schedule was being prepared,with completion being a matter of months away, andsuggested a tentative date of 60 to 90 days. Yanketestified that Smith was informed that what the Companyhad at the time were certain standards which were used inthe loading of equipment and which formed part ofstandards which could apply to other work measures, andthat it also had records of several years of performancelistings of the pressroom. Smith was informed, however,that the loading standards were not in sufficient detail topermit the measure of individual performance but that theCompany would do its best to hurry the establishment ofnew and broadened standards.At different times prior to June 28 Smith explainedthat the Union needed the information in order sensibly todiscuss wages andthat without it the Unionwas in nointelligent position to consider the Company's wage offer.On June 28 Respondent produced and Yanke explainedat length four documents or tables which contained theresults of compilations and studies made up to that time.The first table represented a record of performance of thebusiness forms pressroom which had been developed andused for some years, primarily for the purpose of loadingand scheduling the machines. Yanke explained, however,that the other documents reflected standards which werepurely tentative in that there had not been up to that timean opportunity for adequate testing but that they might beused in the future as standards for rating individualperformance.Yanke answered all questions from theUnion's committee to their apparent satisfaction, and noreference was made then or in later meetingsto the factthat the information produced did not cover, or purport tocover, the operations of the tab card department.Subsequent references to the information in themeetingsof July 22 and August 7 are in dispute. Smithtestified that he inquired about it at the July 22 meeting,butYanke denied that was so, and Bolenbaughcorroborated Yanke. In the absence of corroboration ofSmith's testimony I credit their denials.As for the August 7 meeting the conflict concernedwhat was said about the matter. Union Attorney Rice,who attended only that meeting and who acted as the"Though Smith testified he requested a copy of the production incentiveschedule at the April I meeting,Respondent'switnessesYanke andBolenbaugh testified the request was not made until April 15.As Smith'stestimony was not corroborated I find that the first specific request wasmade on the latter date. LEWIS BUSINESS FORMSUnion's spokesman, testified that he asked if theCompany was prepared to deliver the production incentiveschedule and Bowden replied that no such schedule wasbeing prepared and the Company would not furnish anycopy to the Union. Smith corroborated that testimony.SmithandRice testified further thatBowden wasreminded that the information had been promised earlierand that without it, it was difficult to negotiate on wagerates and to arrive at satisfactory rates for a contract.Rice admitted on cross-examination, however, that henever saw, and did not know of the existence of theschedules which had been produced at the earlier meetingBolenbaugh denied that any statement was made to theeffect that the Company was not preparing a productionincentive schedule and that the Union would not receiveone,butheadmittedthatSmithcontended theinformation was promised and that as he did not knowwhat the production standards were, he had nothing to goon in the way of presenting a counterproposal. Bowdenreminded Smith the information had been presented andexplained before, and that all questions were answered.Smith stated he did not understand the explanation, butBowden responded that Smith evidently understood it atthe time because he had no further questions.Shantz' testimony was to similar effect, and he addedthat his understanding was the Company fully intended tosupply the standards as requested.Also to be noted is Yanke's testimony concerning thefailure to complete the information. Yanke testified thatas of July 22 he was still working on the information butthat it "definitely could not be concluded," explaining inpart that a testing of several months was required on theaccuracy of the standards, and that in the meantime therewas not sufficient detail to permit rating an individual'sperformance.Yanke explained further that the strikeserved to complicate the matter, making it more difficulttomeasure performance because of new employeescoming in and the consequent shifting of employees fromjob to job and from machine to machine as theircapabilities developed; that under strike conditions it wasalmost impossible to prepare standards; and that evenafter the strike ended there would be difficulty because ofthe "shuffling" of new people who had come in.Yanke testified, however, that the Companyis still inthe process of preparing production standards which arestill incomplete for use in rating individual performance,that modifications are still to be made,and that he has noobjection tofurnishingthe Union a copy when they werecompleted. In the meantime, Yanke was unable to statewhen he proposed to finish them.Concluding FindingsFor first consideration is the direct allegation thatRespondent committed a separate refusal to bargain byfailingand refusing to furnish the alleged productionincentive schedule. Viewed simply as a refusal to furnishinformation, the evidence does not establish the allegation.Respondent furnishedwithina reasonable time" itsbusiness forms press performance sheets which it had usedfor some years in scheduling the operations of machinesaswellas tentative standards,not adequately tested,suggestedby incomplete studies. In other words theCompany furnished all that it had at the time, and itexplainedfullythroughYanke what the documentsshowed and what they failed to show. There was noindication that the Union either failed to understand orwas dissatisfied with the explanation." Furthermore the393next (and last) reference to the matter was made by Ricewho had not participated in the earlier negotiations andwho did not understand that the information had in factbeen previously produced and explained by the Company.Though I conclude and find that the failure to produceadditionalinformationduringthecourseofthenegotiations did not constitute a refusal to bargain,Respondent has continued to compile since August 7furtherinformationforuseinratingemployeeperformance and in fixing wage rates As that informationisnecessary to enable the Union to bargain intelligentlyupon resumption of negotiations, I shall recommend thatRespondent be ordered to produce it upon request.F. The Failure To Bargain in Good FaithThe allegation of bad faith bargaining rests not only onthematters considered above but on other facets ofRespondent's conduct during the negotiations with whichthey are enmeshed and which are necessarily to beconsideredindeterminingtheissue.Preliminarly,however, the General Counsel's claim may be summarilydisposed of insofar as they rest on Respondent's positionon the arrangements for meetings, on allegedly negotiatingfrom the face of its own proposals, and on submitting newand more stringent demands in its counterproposals ofMay 10.Though meetings were not scheduled as frequently asthe Union desired, the record showed that this was due inlarge part to conflicting commitments of Bowden andSmith, the one a busy practitioner and the other a busyInternationalRepresentative whose headquarters were inAtlanta and who was obviously required to spread himselfthinly over his huge territory of some 13 States extendingfromVirginia toTexas.NeitherwasRespondent'spreference for night meetings indicative of bad faith for,asBowdenpointedout,mostoftheUnion'scommitteemen worked on the day shift and the schedulingof day meetings would seriously affect production in theplant.Though the evidence also showed that much of thebargainingproceeded from the face of Respondent'sproposals, that was obviously done with the Union'sconcurrence, and witnesses on the Union side concededthatRespondent did not refuse to discuss any proposalwhich theUnion sought to advance. Furthermore,Respondent's counterproposal of May 10 contained threesectionswhich were directed to specific Union proposalsand which represented,pro tantoat least,bargaining onthe basis of the latter. In any event the mere seeking oftactical advantage in using Respondent's proposals as thebase for discussion was itself no evidence of bad faith orof intent to reach no agreement; it reflected at most adesire to reach one, if possible, on terms which wereacceptable to Respondent.Ifind further that the evidence failed to establish thatthecounterproposal itself constituted an attempt toobstruct the reaching of agreement. Thus, the GeneralCounsel argued that at a time when the area of disputewas rapidlydiminishingand the prospects of agreement"Smith admitted that the job wasdifficult and "burdensome"and wouldtake a lot of study."Omission of the tab card departmentofwhichUnionwitnessescomplained at the hearing was not raised by them during the negotiationsand was apparent on the faceof thedocumentsthatRespondent producedFurthermore, Yanke's testimony established that theoperations of thatdepartment were so simple and repetitiousthat the information was of noparticular signifiance. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDwere bright. Respondent added by its counterproposalfivenew demandswhich were not contained in its originalproposal.Three of those "demands," however, weremerely proposed modifications of clauses contained in theUnion's proposal (i.e., allied label, ownership, and savingsclauses),onwhichSmithadmittedagreementwasultimately reached. The fourth provision was a redraft ofRespondent'smanagement rights clause in two sections, tothe first of which was added the right to subcontractwork.Again the evidence showed that agreement wasreached at the final meeting on August 7, when theCompany agreed to delete the first section and the Unionagreed to accept the second section, thereby eliminatingthe controversial subcontracting provision.The remaining article of the counterproposal providedthat foremen and supervisors might continue to performsuch work as they had customarily performed in the past.Though the evidence does not indicate that agreement wasreached on that proposal, neither was there indication thatitwas intended to, or that its effect was, to prevent thereaching of agreement.We turn now to other facets of Respondent's conduct.The evidence plainly showed that by the end of the May10 meeting much progress had been made toward reachingan agreement. Further progress also seemed reasonably tobe expected at the June 28 meeting when Smith submittedverballybeforeadjournmentcounterproposalswhichlowered the Union's demands on wage rates and holidaysand agreed tentatively to accept Respondent's proposal onchain of command. Indeed, Smith testified that at theclose of that meeting the parties were not too far apartand that though there was no agreement on suchimportant issues as wages,holidays,and apprenticeshipprogram there were minor issues which could have beenworked out.Bowden's reaction to the Union's fresh and substantialcounterproposalwas a summary rejection, with thestatement that the Company had no more to offer, andthemeeting closed with statements by Bowden and Smiththat neither had anything further to discuss at the time.Furthermore, despite Bowden's claim that the Companywould offer no more, its records showed that it hadgranted some nine additional merit increases since May10,without notice to the Union, in the face of Smith'sprotest that the Union should be consulted about suchmatters. (See sec.B,supra.)The July 22 meeting began with Smith confirming toCommissionerKazin that the unresolved issues werewages,holidays,chain of command and apprenticeship.No substantial progress was made during that meeting onany issue.The Union apparently presented no newproposal, and though the Company presented one oncheckoff, the Union did not agree to it. Witnesses on bothsides were in agreement,however,that Smith stated that"he was open-minded" and that the Union's position wasflexible.Those or similar statements were repeated by Smith atthe final meeting on August 7, at which there occurred adiscussionofproductionstandards (sec.E,supra).Agreement was reached on the management rights clause,with the Company agreeing to delete the first section(which contained the provision for subcontracting) andwith the Union agreeing to accept the second section.There was also discussion of the no strike clause,with theUnion stating that it would have to get an opinion fromits counsel.During the discussion of the production standards data,Smith commented again on the difficulty which faced theUnion in attempting to negotiate intelligently on wagerateswithoutthepromiseddatabutproceedednevertheless to present other counterproposal on wages,making further substantial and specific reductions in theUnion's demands. The Union also offered a concession initsapprentice training program, from 48 to 54 months,thereby "splitting the difference" between the Union'spriordemand and the 60 months the Company hadinsisted on.FollowingtheUnion'sannouncementofthoseconcessions Bowden stated that the Company had nothingfurther to offer, but that the Union's proposals would beconsidered and if there were any change in the Company'sposition or any need for further meetings he would notifyeitherKazin or Rice. Kazin thereupon adjourned themeeting,subject to call by either party.Under the foregoing circumstances there was plainly nodeadlock orimpasse,forRespondent had before it freshand substantial counterproposals which it proposed toconsider.Furthermore, thoughRespondent gave noindication of an intention to increase its wage offer it hadgranted six additional merit increases since the June 28meeting,without notice to the Union, and after August 7itgranted some 16 more (exclusive of the general wageincrease on November 1). Indeed Bolenbaugh admittedthat the Company never changed its position on wages,vis-a-vistheUnion, from that set out in its originalproposal.Concluding FindingsAs has been noted, the Union on June 28 and August 7offered substantial concessions in wage rates and otherdemands. The June 28 offer was summarily rejected withthe statement the Company had no more to give, and onAugust 7 Respondent promised to notify Kazin or Rice iftherewere any change in its position.In the meantimeRespondent continued to give merit increases withoutprejudice to the Union, despite Smith's protest that theUnion was to be consulted, and it continued to delay thefurnishing of requested accurate information on wagerates which would, of course, have disclosed the continuedunilateral dealings with the employees. The submission ofthecounterproposalsand the circumstances of theadjournment plainly negated any suggestion of impasse,nor could one legally occur in the face of Respondent'scontinuing unlawful conduct in dealing unilaterally with itsemployees. See sectionB, supra,and cases there cited.I therefore conclude and find that the General Counselmade out by the foregoinga prima faciecase thatRespondent failed to bargain in good faith by maintainingthe position on June 28 and August 7 that it had nothingfurther to offer while continuing its practice of dealingwith the unit employees and by failing to furnish on andafter July 12 accurate and current data on employee wagerates and job classifications.Thereremain,however,certainfacetsofthenegotiations which Respondent assigns as establishing badfaith bargaining on the Union's part and as offsetting itsownconduct,includingitsdelaysinfurnishinginformation. It cites, for example, the Union's attempts toexpand the certified unit to include the preparatorydepartment, as well as other plants, and to bargain for thewages of the foremen who were also outside the certifiedunit.Though the Union'soriginalproposals included theabove categories to which Respondent objected, thetestimony and the correspondence between the parties LEWIS BUSINESS FORMS395showed that the Union did not insist on bargaining on anyof them.As early as April 5 the Union's counterproposalmerely requested that the Company consider its formerrequest as concerned the preparatory department, and onApril 23,answering Bowden's letter ofApril 16, Smithexplained(as he did orally during the meetings)that theUnion wanted the foremen'sclause only insofar as itreflected a chain of command and that:You will no doubt recall that I told you that unlesswe mutually agree,the union cannot bargain for thewages for the foreman,but we have the right to requestthe foreman clause for the purpose of the chain ofcommand as proposed.The Union'spositionwas thus consonant with theholdinginN.L.R.B. v. Borg-WarnerCorp.,356 U.S. 342,under which parties are free to bargain voluntarily on anonmandatory subject but cannot be required to do so.Respondent also assigns a remark which Smith made attheApril 15 meeting during a heated discussion of daymeetings and the size of the Union'scommittee that hewould "pull out the whole damn pressroom"to negotiateifhe wanted to. The record showed,however,that thematter was amicably settled by the Union yielding toRespondent's preference for night meetings.Respondent contends further that Smith failed tosubmit new clauses or new language on vacations and newequipment as he promised to do at the May 10 meetingand that he stated he would not sign a contract which didnot contain an apprentice clause and a chain of commandclause.Smith testified,however,that as concerned newequipment,he gave Bowden the Union's proposal orallyon June 28.The evidence showed further that on June 28,theUnion made other verbal counterproposals,loweringits demands on holidays and wage rates,and that it madeothersimilarreductionsonAugust 7, including aconcession on the apprentice training program.Indeed,until negotiations were broken off on August 7 there werestillunderconsiderationproposalsconcerningapprenticeship and the chain of command.None of theforegoing establishes that the Union's intent was to avoidreaching a contract or that it was otherwise bargaining inbad faith.Nor did the evidence show that Smith's failureto get an opinion from Union counsel on the no-strikeclause prevented reaching an agreement.There is also no substance to Respondent's argumentthat the Union deadlocked the negotiations on the fourimportantissuesbyrejectingclauseswhichwereequivalent to those Bowden had successfully negotiated forWinn-Dixie Company in two contracts with Teamsterslocalsand two with Meat Cutters locals.Indeed,Respondent concedes that there is little comparisonbetween a laborer,a fork-lift operator,and a grocerystore employee,on the one hand,and a pressman on theother,and that so far as wages are concerned,comparisons would be practically useless because of thedifferences in locality and skills required for the differentjobs.In sum I find Respondent's contentions as regards tothe Union's foregoing conduct to be of no more substancethan those on the General Counsel's side which I disposedof summarily at the beginning of this section.Thus, Iconclude that Respondent failed to establish that theUnion'sconduct served in any way to offset its ownrefusal to bargain as above found.Finally Respondent argues that the Union, having madethe the offer to return to work on behalf of the strikers,was obligated to furnish information requested by it, i.e.,the names of the strikers who had obtained employmentelsewhere and the names of their employers.There is nosubstance to, or precedent for, that contention.The unfairlabor practice strikers(see sec.G,infra),were entitled toimmediate and full reinstatement to their former positions(allof which Respondent had filled).Respondentofferedno evidence that any of the strikers had severed hisemploymentwith the Company,and it could have learnedwhether there were any who did not desire to continue hisemployment simplyby offeringreinstatement.G. The Cause of the StrikeAn employee meeting was called on June 29, withSmith and Paul Toler presiding. Smith reviewed with theemployees the course of the negotiations and theCompany's stand on the bargaining issues. He informedthem among other things that the Company had givenwage increases without the knowledge of the Union andthat because of the failure to furnish an accurate list ofthe employees and their wage rates, the Union was unableto negotiate fairly for higher wages. Toler also made asynopsis of the negotiations, stating in part that theCompany's position was that it could continue to actunilaterally in giving wage increases. Following discussionsby the members and the answering of questions, a secretstrike vote was taken, with a 19 to I result in favor ofstriking.Iconclude and find that the strike was caused byRespondent's unfair labor practices as found in sections Band F,supra,"and that itwas prolonged by thecontinuation of those unfair labor practices after June 28and by the failure to furnish accurate and currentinformation on wage rates and job classifications afterJuly 12, as found in section D.H. The Failure and Refusal To Reinstate StrikersAs the strike was caused and prolonged by unfair laborpractices,allthestrikerswereentitledtofullreinstatementon August 7 to their former or substantiallyequivalent positions except for any whose misconductduring the strike was sufficiently serious to render themunfitforfurtheremployment.ThoughRespondentinformed Rice on August 19 thatallthe strikers had beenreplacedbynew hires and transfers prior to theapplication for reinstatement, Respondent was obligatedto dismiss the replacements, if necessary, to make roomfor the returning strikers."Since August 7 Respondent has in fact reinstated oroffered reinstatement to many of the strikers, and in suchcases the only remedial issue will concern the amount oftheir backpay, a matter to be resolved at the compliancestage of this proceeding. Respondent asserts, however,that some 12 of the strikers (Ronald Surrency, ShermanTeuton,Norman Wright, Paul Toler, Robert Surrency,Bobby Williford, John Joiner, Larry Moore, Ted Dube,Bruce Masters, Larry Dean, and James Carlisle) engagedin conduct which was sufficiently serious to warrant thedenial of reinstatement, and that it would not considertaking back Ronald Surrency, Teuton, Wright and Toler"This conclusion is not affectedby the fact (which I find on thecreditedtestimony of Respondent's gate guard,Roy Walker) that the picket signsdid not include for the first several days any reference to unfair laborpracticesor torefusal to bargain.'The availabilityof jobswas established,of course,by the filling of thestrikers' job by(temporary)replacements,and there was no evidence thatany of the strikers severed his employment with Respondent prior toAugust 7. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder any circumstances. It is also to be noted that 5 ofthe 12 (Robert Surrency, Bobby Williford, John Joiner,TedDube, and Bruce Masters) have actually beenreinstated or offered reinstatement since August 7.In any event so far as serious acts of misconduct wereconcerned the bulk of Respondent's evidence was directedatRonald Surrency, Teuton,Wright, and Toler, whoparticipated in a number of the same incidents whichinvolvedbothnonstrikersand employees of neutralconcerns."We begin with the conduct affecting theneutrals,notingpreliminarilythatTolerwas picketcaptain and was directly in charge of the pickets at alltimes when he was at the picket line.Arthur Jones was a commercial representative ofCentral Truck Lines, a common carrier, some of whosedrivers refused to drive Central's trucks through the picketlinetomake pickups and deliveries of freight atRespondent's plant. Jones' assignment during the strikewas to pickup and deliver the freight when notified of therefusal by a Central driver.On July 11, Jones drove his own car into the plantparking lot and walked back through the entrance towarda Central truck which had been left outside by the driver.Jones testified that the pickets asked him not to cross thepicket line, but he explained he had no choice but to doso.Thereupon Ronald Surrency cursed him as a "a dirtyson-of-a-bitching scab." As Jones turned toward Surrencytwo of the pickets, one of whom was Sherman Teuton,joined Surrency and "squared off" at him, and Surrencypulled out a metal bar some 6 to 8 inches long and a halfinch in diameter and held it in his fist. Jones thereupongot into the truck and drove it into the plant. When helater departed through the entrance, Norman Wright toldhim, "I want you to remember this, don't forget it, anddon't come back."On July 23 Jones went out to drive a truck which hadbeen left by Central's driver some 375 yards from theentrance. He found five pickets around the truck includingRonald Surrency, Teuton, Toler and Norman Wright.Because of a report made by the driver, Jones called theCounty Patrol without attempting to move the truck andtold the patrolman in the presence of the pickets hebelieved the truck had been tampered with. An argumentensued during which the pickets stated that Jones was notgoing to cross the picket line and Surrency stated thatJones had better not come back out there and if he did,Surrency would come to the terminal and "get" him.Jones thereupon informed the patrolman he would havethe truck driven back to the terminal "with protection,"and Jones did not take the truck through the line thatday. On the following day Toler apologized to Jones forthe harassment that Jones had been subjected to andstated that he "now understood" the responsibilities of acommon carrier.Charles C. McKeithan, a driver for M & R TruckingCompany, another common carrier, made daily pickupsand freight during the strike.McKeithan testified thatthere were many occasions when strikers cursed him andcalled him suchnames a"damn scab and son-of-a-bitch,"specifically identifyingTeuton,Ronald Surrency, andNorman Wright. On one occasion Surrency took hispicture, called him a "son-of-a-bitch" and said they knewwho he was and were going to look him up and come tohis house."Some of the other strikers,as will be noted, also participated in someof the incidentsTiringof suchcontinualharassment,McKeithanstopped his truck one day and told the pickets they wouldnot have to look him up if they wanted to whip him, therehe was. A picket whom he identified as Harmon made amove to strike McKeithan, but McKeithan hit him first.Surrency and Teuton told him after the scuffle they weregoingto "get him" and on the following day McKeithanstopped his truckagain,he testified, to give them a secondchance. Both Teuton and Surrency scuffled with him onthat occasion.The remaining incidents involved nonstrikers. RichardWishart testified that when he was hired on July 19Bolenbaugh suggestedthat inleaving,he not stop at thegateunlesstheguarddirectedhim to."Wishartaccordingly did not stop as he drove back through thegate, although one of the strikers stepped in front of thecar.As a result the striker, Larry Moore, "bounced off"the front of the car. Sherman Teuton reached in throughthe car window and attempted to "grab" Wishart, andwhen Wishart keptgoing,Teuton eitherswungatWishartor tried to grab him, hitting him on the side of his faceand knockinghis glassesto the floor.PlantGuardRoyWalker corroboratedWishart'stestimony and identified the participants.He testifiedfurther that Ronald Surrency, Robert Surrency and Tolergot into Robert Surrency's car and "went behind"Wishart's car as far as Walker could see. Wishart testifiedthat the pursuit lasted for some distance through thetraffic at speeds up to 75 or 80 miles an hour and with thestrikers'car "tailgating"Wishart. At one point during thechase a bottle was thrown against Wishart's car. EithertheMcKeithan incident or the Wishart incident led to afurther incident on the evening of July 19. Shantz testifiedthat he went to the gate to investigate a report of a fightbetween the pickets and a truckdriver and that while hewas talking with guard Roy Walker, Toler drove up,jumped out of his car and said in an excited manner,"You'd better damn well have plenty of guards heretonight, `causeyou're gonna need 'em." Toler admittedmaking thecomment but testified he also charged Shantzwith having caused a picket to be hit.The evidence showed that Toler's threat was not idlymade.Walker testified that around 10:30 in the evening acarload of Negroes (employees of Stonier's Bakery, alsoon strike) arrived, and after their leader conferred withToler, three of them stationed themselves across theentrance.Walker heard Toler instruct the pickets not toletanyone in or out but later directed them to let aparticular employee drive his truck through the line.Walker testified that he had noticed on earlieroccasionsthat various objects had been assembled in oraround the strikers' tent (just outside the entrance) such asclubs, pieces of chain,broken glassbottles, a hammer,and a baseballbat.Walker called the county police, whosearched the tent when they arrived on the evening of the19th and who removed many of the articles from the tentand from cars parked near it.Therewere other incidents in which Teuton wasinvolved, asfollows:Four witnesses,includingguard Roy Walker, testifiedto an incidenton the afternoon of July 5 when Teutonthrew a roofingtack under a Ryder truck as it wasleaving theplant.Although there was evidence that suchtacks were frequently found in and around the entrance,"Wishart testified that on an earlier visit, when he had been unable tosee Bolenbaugh,the pickets told him not to come back and that he wouldbe healthier if he stayed away. LEWIS BUSINESS FORMSRespondent'sbriefconcedes that this was the onlyoccasion when anyone saw any of the strikers throw atack.OscarBasstestified that on July 12 he was cursed andcalled names as he went through the gate into the plantand that when he left through the gate Teuton (identifiedbyWalker) hit the side ofBass'car with a picket sign hewas carrying.Bassstopped his car and asked Teuton foran explanation. Teuton said that Bass had no business inthere, should "get the hell outa here, we can fix guys likeyou."Robert Surrency, who participated in the namecalling,came running up with a baseball bat andthreatened to knockBass'brains out or to bash his headin.Walker corroboratedBass'testimony identifying theparticipants.Although he did not hear the words passedbetweenBassand Teuton, he heard Surrency threaten tobashBass'head in with the baseball bat.VictorWaltz testified that after a conversation withTeuton on the picket line on July 2, Teuton kicked thefender of his motorcycle, and though it "jolted" Waltz alittle, it did no damage to the motorcycle.DonaldSavage andWalker testified to incidentsinvolving Teuton and Ronald Surrency some 3 weeks afterthe strike started. In the initial incident the two strikersbegan shouting at Savage about conditions in the plantand Savage waved some money at them and said he didnot have to walk a picketline to get it.Ronald Surrencycursed him as a bastard or son-of-a-bitch and told him tocome outside and they would spend his money for him.Walker in turn testified that he heard Surrency threatenthat if Savage came out of the gate, "your ass will beours," and that Surrency also said to Teuton that whenBass came out, "we'llbeat hell outa him and make himspend some of that money."Savage testified further that on the next day when hegot out of the car, Ronald Surrency called him a scab,held out a stick some 3 feet long, and shouted somethingtotheeffect,"we're gonna gitcha tonight." Savagereported that threat to Bolenbaugh and later borrowedfromWalker a walkie-talkie on which he assumed hemight overhear conversations between the strikers as heleft the plant that evening,and he also arranged to haveWalker follow behind his car.Savage'scarwas infact followed briefly by JohnJoiner,and Savage and Walker heard the voices ofSurrencyandJoineroverthewalkie-talkieinaconversation which ended with Surrencysuggesting thatJoiner not follow Savage any further because of the car(Walker's) which was "tailing" Joiner.Other incidents involved Ronald Surrency. Jim O'Boyletestified that on July 21 Surrency began a conversationwith him at the picket line concerning the advantages oftheUnion.When O'Boyle replied he was not interested,Surrency asked O'Boyle what he was doing at the gateand O'Boyle replied it was none of Surrency's businessand he had a right to be there. Surrency gave O'Boylefour or five hard shoves, nearly pushed him down, calledhim a"sorry damn scab" and told him he had no businesscoming out there and should "get the hell back." O'Boyletestified that Surrency was getting ready to fight becausehe startedpullingoff his picketsign to"get with it."RichardStricklandidentifiedSurrency in a carfollowing incident about a week after July 3 which lastedsome 7 to 10 miles and which ended when Stricklandpulledalongside a police car.Stricklandwas unablehowever to identify Surrency as the participant in anearlier car following incident on July 3, though he testifiedhe understood the car was Surrency's.397Respondent sought unsuccessfully to implicate NormanWright in certain incidents. Thus, Nezzie Howell andChester Copeland testified to two incidents on successivenights when Howell's car was followed, on one of whichsome sort of firecracker or cherry bomb was thrown.Neither witness was able to identify the occupants of thefollowing car, though there was evidence that it belongedtoWright. Respondent also failed to establish that Wrightwas involved in setting a fire which broke out in the dyeroomone evening.The evidence showed only that Wrightwas seen inthe general area and that (under an offer ofproof) the police found in his car on one occasion atStonier'sBakery certainmaterialswhich could havebecome ingredients of fire bombs.We turn now to evidence which concerns the remainingeight strikers of whose conduct Respondent complains,and we begin with those who participated in some of theforegoing incidents.As previously noted Robert Surrency threatened tobash inBass'head with a baseball bat on the occasionwhen Teuton struck Bass' car with a picket sign. It wasalso Surrency's car which was used in the hot pursuit ofWishart, and Surrency was himself an occupant of thecar. There was also testimony by Clarence Shipley that onthe first day of the strike Ted Dube cursed him and thatRobertSurrency said, "Let's get him." ThereuponSurrency, Dube and Bobby Williford followed Shipley'scar for some 6 blocks, with Surrency driving. Finally,Surrency admitted as a witness that on his job as a rooferduring the strike he used roofing tacks similar to the onewhich Teuton threw under the truck and similar to thosefound around the driveway. He admitted further thatpolice found roofing tacks in his car on the night of July19.Ted Dube was a participant with Robert Surrency inthe incident involving Clarence Shipley set forth aboveand called Shipley either a "dirty son-of-a-bitch" or a"dirty bastard." There was also evidence that Dube wason the picket line at the time of one of the hassles withMcKeithan and that on July 23 when the Central Truckwas surrounded by pickets, Dube made trips in his carback and forth between that truck and Larry Smith, whowas at the picket line.BobbyWillifordwas anoccupant in the car whichfollowed Shipley but had nothing to say. There was alsotestimony by Don Savage that Williford used profanity onthe picket line.Williford had contributed to a collectionwhen Savage's wife was in the hospital and during thestrikeWilliford told Savage he wanted his money back.CharlesMayberry testified that on August 21 as he wasleaving the plant Williford said to him, "You're about arotten bastard, aren't you?"InLarryMoore'scaseRespondent cites only theoccasion when he walked in front of Wishart's car andslid off the hood after being apparently struck by the car.InJohn Joiner's case Respondent cites Savage'stestimony that Joiner followed his car briefly on the nightof the walkie-talkie incident.In BruceMasters' case the only evidence is that he wason the scene on the evening of July 19 when the policewere called, that he started to put on a picketsign whenthey arrived and that he was told by the police he couldnot do so because he did not have it on when they gotthere. There wasalso an uncertainidentificationmade byWalker of Masters as the person who was in the car withJoiner the night Savage was followed.In Larry Dean's caseRespondentassignsthe fact thatthe police found a rifle in his car the night of July 19. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDThere was testimony, however, that Dean was wearinghunting clothes when he arrived.InJames Carlisle's case Respondent cites Toler'sadmission that during a meeting of strikers, Carlisle madethe statement that the computer at the plant ought to beput out of order.C. Concluding FindingsThe principle which is dispositive of the issue here haditsorigin in Judge Magruder'scelebratedopinion inN.L.R.B.v.ThayerCompany213 F.2d 748 (C.A. 1),cert.denied348U.S. 883, which was adopted by theCourt ofAppeals inLocal 833;UAW-AFL-CIO, Etc. v.N.L.R.B.(theKohlercase),300 F.2d 699(C.A.D.C.),and by it impressed upon the Board in the orderremanding the latter case.An explicated by the Court ofAppeals(300 F.2dsupra,702-703)and as later followedby theBoard," the gist of theThayerdoctrine is asfollows:Where an employer who has committed unfair laborpractices discharges employees for unprotected acts ofmisconduct,theBoardmust consider both theseriousness of the employer'sunlawful acts and theseriousnessoftheemployees'misconductindetermining whether reinstatement would effectuate thepolicies of the Act.Or, as stated inThayeritself(213 F.2d at 753):/W/here collective action is precipitated by anunfair labor practice, a finding that that action is notprotected under Section 7 does not,ipso facto,precludeanorderreinstatingemployeeswho have beendischargedbecause, of their participation in theunprotected activity.Thus,the problem is essentially one of balancing, ofweighing the gravity of employee misconduct against theflagrancy of the employer's unfair labor practices whichprovoked the employees to resort to the unprotectedactivities.Under existing precedents the problem here isnot a difficult one, for in most of the 12 cases underconsideration themisconduct was such that the scaleswere tipped sharply to the one side or to the other.Thus,theevidenceplainlyshowed thatRonaldSurrency,Sherman Teuton,Norman Wright,and PaulToler engaged in such unprotected concerted activityduring the strike as would free the Company of anyobligation to reinstate them.Compare, for example, theconduct involved inDavis Wholesale Co., Inc.,165 NLRB297, as summarized by the Trial Examiner in his Decisionand note the language of the court on enforcement(FoodStore Employeesv.N.L.R.B.,413 F.2d 407 (C.A.D.C.)).Inmost of the remaining cases the misconduct was soslight that the scales tipped to the opposite side. LarryMoore'soffense considered only of being struck byWishart's car."The single abortive car following whichJoiner engaged in was obviously trivial,and even less sowas Bruce Masters'attempt to don a picket sign on theevening of July 19.Neither was misconduct established bythemere finding of a rifle in Dean's car,particularly inthe light of evidence that he was wearing hunting clotheswhen he arrived."The court later affirmed,per curtam(345 F.2d 748), the Board'ssupplementary order(148 NLRB 1434), finding that the Board properlyapplied the principles announced in the initial decision."An actual blocking of egress was not established, for Moore could wellhave assumed Wishart would stop pursuant to a posted"Stop for Guard"sign.StandingalonealsoisCarlisle'sstatementaboutputting the computer out of order, for the record does notindicate either that the suggestion was seriously advancedor that it was intended to incite action.The evidence also failed to establish any seriousmisconduct on Bobby Williford's part. Williford was anoccupant of the car during the brief following of ClarenceShipley, but the latter admitted that Williford had nothingto say. Otherwise Williford's conduct consisted of cursingMayberryanddemanding that Savage return hiscontribution to a hospital fund for Savage's wife.Dube's misconduct was slightly more serious in that,following his,,,cursing of Shipley, he accepted RobertSurrency's suggestion that they "get" Shipley and heaccompanied Surrency in following Shipley's car. Asidefrom that the evidence indicated that Dube was one of thepickets whom McKeithan struck, and that he also madetrips from the picket line to the Central truck on July 23.The final case of Robert Surrency presents a closequestion and a real problem in balancing for in somerespects his misconduct was analogous to, though of lesserextent than, that in which Toler, Wright, Teuton andRonaldSurrencyengaged.ThusRobertSurrencythreatened Bass with the baseball bat and threatened tobash his head in, and he joined in the hot pursuit ofWisehart's car after the incident involving Larry Moore.Surrency also threatened to "get" Clarence Shipley andjoined in following Shipley's car."The record showed, however, that Respondent itselfresolved any question concerning Surrency's fitness foremployment by reinstating him on September 3, and itmade no showing that his reinstatement resulted in anytrouble or difficulty within the plant. I therefore' concludethat regardless of the seriousness of Robert Surrency'sconduct,Respondentwaivedandcondoned it byreinstating him.As previously noted Respondent has also reinstated oroffered reinstatement to BobbyWilliford,Bruce Masters,John Joiner, and Theodore Dube.In sum,applying theThayerdoctrine, I conclude andfind that the misconductengagedin by Robert Surrency,Bobby Williford, John Joiner, Larry Moore, Ted Dube,BruceMasters,LarryDean,and James Carlisle wasoutweighed by Respondent's unfair labor practices whichcaused and prolonged the strike and that such misconductwas not sufficiently serious as to establish they were unfitfor further employment or to warrant the denial ofreinstatement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.All pressmen and pressmen apprentices employed byRespondent at its plantat 243 Lane Avenue, North,Jacksonville,Florida,excludingallotheremployees,professionalemployees,salesmen,officeclericalemployees,guards and supervisors as defined in the Actconstitute a unit appropriate for the pusposes of collectivebargaining within the meaning of Section9(b) of the Act.2.At all times on and after January 15, 1968, theUnion has been the certified bargaining representative ofRespondent's employees in the aforesaid unit."The mere finding of roofing tacks in Surrency's car, though asuspicious circumstances, did not establish misconduct in view of his job asa roofer and the conceded fact that Teuton was the only striker who wasseen to throw such tacks. LEWIS BUSINESS FORMS3993.By failing and refusing to bargain with theUnion onand after February 2, 1968,Respondent engaged in unfairlabor practices within themeaningof Section8(a)(5) and(1) of the Act.4.The strikewhich beganon July 1, 1968, was causedand prolongedby Respondent's unfair labor practices.5.By failingand refusing to reinstateon August 7,1968, the strikerswhose names are listedinAppendix A[omitted frompublication] hereto, Respondent engaged inunfair laborpracticesproscribed by Section8(a)(3) and(1) of the Act.6.The aforesaidunfair labor practices affect commercewithin themeaning of Section2(6) and (7) of the Act.THE REMEDY,Having found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and that it take certain action asspecified below which I find necessary to remedy and toremove the effects of the unfair labor practices and toeffectuate the policies of the Act.The record establishes that Respondent made offers ofreinstatement on various dates since August 7 to Bobby S.Williford, Bruce E. Masters, L. C. Buckles, John Joiner,Jr.,Theodore Dube, Robert W. Surrency, Doug Clayton,William R. McNeill, James T. Fry, Thomas F. Powell,John J. Romanski, James Harmon, John Adams, andCarlisFralic.Ishall therefore recommend the usualremedy of back pay in their cases from August 7, 1968, tothe date on which each respectively, was ordered to reporttowork.Offers of reinstatement with back pay will berecommendedfor LarryMoore,JamesR. Carlisle, LarryJ.Dean, A. E. Budd, Jr., and Jessie Harmon.[Recommended Order omitted from publication.]